DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection modifying the previously applied prior art as below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims [20-21] is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US. 2018/0352181).

Regarding claim 20,  Nishikawa  discloses an image sensor  (see fig. 1) comprising : an array of imaging pixels arranged in a plurality of rows and a plurality of columns (see 1010 fig. 1); a plurality of column output lines (see 11 fig. 1), wherein each column output line is coupled to a 

  Nishikawa discloses the claimed invention except for each first current source provides a first bias current having a first magnitude and wherein each second current source provides a second bias current having a second magnitude that is greater than the first magnitude. 
However it would have been obvious to one of ordinary skill in the art to have been motivated to modify Nishikawa’s plurality of current source (see 105A and 105B) to have a desired magnitude or provide variable current, since it has been held that   where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only  a routine skill in the art. Inre Aller, 105 USPQ 233.

 Re Claim 21,  Nishikawa discloses the claimed invention except for the second magnitude is at least three times greater than the first magnitude.
However it would have been obvious to one of ordinary skill in the art to have been motivated to modify Nishikawa’s plurality of current source (see 105A and 105B) to have a desired magnitude or variable current, since it has been held that  where the general conditions of a claim are  disclosed in the prior art, discovering the optimum or working range involves only a routine skill in the art. Inre Aller, 105 USPQ 233.

Allowable Subject Matter
4. Claims [1-3, 5-12 and 14-19] allowed.
5. The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 1 none of the prior arts on the record teaches or reasonably suggest: An image sensor comprising: wherein the control circuitry comprises a comparator having a first input terminal coupled to the column of imaging pixels and a second input terminal coupled to a third current source; in conjunction with the other limitation of the claim.

Claims 2-3 and 5-11 are allowed due to their direct or indirect dependency on claim 1.

 Re Claim 12, none of the prior arts on the record teaches or reasonably suggest: An image sensor comprising: wherein the boost current control circuitry comprises a comparator having first and second inputs and wherein the second input of the comparator is coupled to a bias voltage supply terminal and a third current source; in conjunction with the other limitation of the claim.

 Claims 14-19 are allowed due to their direct or indirect dependency on claim 12.

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference to Matsumoto (US. 2011/0050967) discloses:  The variable current source 510 has a plurality of current source parts 520-1 to 520-n as shown in FIG. 12A. In the variable current source 510, the current flowing across the resistor R is controlled by controlling the current source part 520-1, . . , 520-n based on a control signal CNT- In ¶ 0006.
7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698